Appeal by the defendant from a judgment of the Supreme Court, Queens County (Rosengarten, J.), rendered April 8, 2003, convicting him of robbery in the first degree and robbery in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the trial court’s marshaling of the identification evidence in its jury charge deprived him of a fair trial is unpreserved for appellate review since he raised no objection to the charge on that ground (see CPL 470.05 [2]; People v Gray, 86 NY2d 10, 19 [1995]; People v Bastien, 180 AD2d 691, 692 [1992]; People v Udzinski, 146 AD2d 245, 247 [1989]; People v McDonald, 144 AD2d 701, 702 [1988]; see also People v Bynum, 70 NY2d 858, 859 [1987]), and we decline to reach the issue in the exercise of our interest of justice jurisdiction.
The defendant’s remaining contentions, including those raised in his supplemental pro se brief, are without merit. Florio, J.P., Crane, Fisher and Dillon, JJ., concur.